 


109 HR 2874 IH: Supply Our Soldiers Act of 2005
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2874 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Ford (for himself, Mr. Shimkus, Mr. Gordon, Mr. Holden, Mr. Frank of Massachusetts, Mr. Cardoza, Mr. Cleaver, Mr. Barrow, Mrs. McCarthy, Mr. Davis of Illinois, Ms. Woolsey, Mr. Bishop of Georgia, Ms. Millender-McDonald, Mr. Berry, Mr. Smith of Washington, and Mr. Higgins) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a program under which postal benefits shall be made available for purposes of certain personal correspondence and other mail matter sent from within the United States to members of the Armed Forces serving on active duty in military operations abroad, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supply Our Soldiers Act of 2005. 
2.Postal benefits program 
(a)In generalThe United States Postal Service and the Secretary of Defense shall provide for a program under which postal benefits shall be made available to the designated representative of each qualified individual in accordance with succeeding provisions of this Act. 
(b)Qualified individual definedFor purposes of this Act, the term qualified individual means an individual who is— 
(1) 
(A)a member of the Armed Forces of the United States on active duty (as defined in section 101 of title 10, United States Code) or a civilian who is authorized to use postal services at Armed Forces installations and holds a position or performs one or more functions in support of military operations, as designated by the military theater commander; and 
(B)serving in an overseas area, as designated by the President, where the Armed Forces of the United States are engaged in action against an enemy of the United States, engaged in military operations involving armed conflict with a hostile foreign force, engaged in temporary military operations under arduous circumstances, serving with a friendly foreign force in an armed conflict in which the United States is not a belligerent, or temporarily deployed overseas for an operational contingency in arduous circumstances, as determined by the Secretary of Defense; or 
(2)hospitalized in a facility of the Armed Forces of the United States as a result of disease or injury incurred as a result of service in an overseas area designated by the President under paragraph (1)(B). 
(c)Postal benefits described 
(1)In generalThe postal benefits made available to a designated representative pursuant to this Act shall consist of postage stamps (of such denomination or denominations as the Postal Service may determine) equivalent to $150 in value per calendar quarter, subject to subsection (d)(2)(B). 
(2)Conditions relating to mailingsPostal benefits under this Act may not be used for the mailing of any mail matter other than mail matter which— 
(A)is described in paragraph (3); 
(B)is sent— 
(i)from within an area served by a United States post office; and 
(ii)by an individual or a charitable organization; and 
(C)is addressed to a qualified individual. 
(3)Mail matter described 
(A)In generalThe mail matter described in this paragraph is— 
(i)any letter mail or sound- or video-recorded communications having the character of personal correspondence; and 
(ii)any parcel not exceeding— 
(I)10 pounds in weight and 60 inches in length and girth combined, if sent by an individual; or 
(II)70 pounds in weight and 108 inches in length and girth combined, if sent by a charitable organization. 
(B)RestrictionPostal benefits under this Act may not be used for mail matter that contains any advertising. 
(4)Design and limitations on use of stampsStamps made available pursuant to this Act— 
(A)shall bear a design or other markings to identify the military operation to which they relate; and 
(B)may not be used— 
(i)after the date (following the conclusion of such military operation) designated by the Secretary of Defense; or 
(ii)with respect to any other military operation. 
(5)Coordination rulePostal benefits under this Act shall be in addition to, and not in lieu of, any reduced rates of postage or other similar benefits which might otherwise be available by or under law, including any rates of postage resulting from the application of section 3401(b) of title 39, United States Code. 
(d)RegulationsThe Postal Service and the Secretary of Defense shall jointly prescribe any regulations necessary to carry out this Act, including regulations to provide for the following: 
(1)Identification of designated representativesThe identification of designated representatives shall be made using procedures under which— 
(A)determinations shall be made based on the most current next-of-kin data available to or obtainable by the Secretary of Defense; and 
(B)a qualified individual may supersede a determination under subparagraph (A), to the extent procedures to carry out this subparagraph are practicable. 
(2)Notice to and elections by designated representatives 
(A)NoticeNotice shall be provided to all designated representatives informing them of their eligibility for postal benefits under this Act and the procedures (including any deadlines) for making an initial and any subsequent election of benefits.  
(B)ElectionsA designated representative shall not receive any postal benefits under this Act for any calendar quarter except upon the filing of an appropriate written election. A separate election under this subparagraph shall be required for each calendar quarter, and each such election shall require the individual to indicate whether full, partial (in the increments allowed), or no benefits are requested for the quarter. Failure to make an effective election shall be treated as a declination of benefits for the calendar quarter involved. 
(C)No carryoverAny benefits declined (in whole or in part) with respect to a calendar quarter shall not be available for purposes of any subsequent calendar quarter. 
(e)Direct benefits for charitable organizationsIn addition to the benefits under subsections (a) through (d), the Postal Service and the Secretary of Defense shall by regulation allow any charitable organization to apply for direct postal benefits. Applications for benefits under this subsection shall be considered on a case-by-case basis in accordance with such criteria as shall apply under the regulations. Any benefits approved under this subsection shall be governed by subsection (c), subject to any modifications or special rules established by the regulations which may be necessary to carry out the purposes of this subsection (including an alternative to the limitation set forth in subsection (c)(1)). 
(f)DefinitionFor purposes of this Act, the term charitable organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code. 
3.FundingThere are authorized to be appropriated to the Department of Defense each year a sum determined by the Secretary of Defense to be equal to the expenses incurred by the Department in providing the benefits described in section 2(c) (including any payments or reimbursements to the United States Postal Service under this Act), reduced or increased (as the case may be) by any amounts by which the Secretary finds that a determination under this section for a prior year was greater than or less than the amounts finally determined for such year. 
4.Effective dateThis Act shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act. 
 
